949 So. 2d 425 (2007)
Christiane Gullung Hymel, Wife of/ and Charles Stewart HYMEL, Jr. and Their Minor Children, Myles Stewart Hymel and Abigail Pattin Hymel and Her Minor Child, Caitlyn Elizabeth Williams
v.
HMO OF LOUISIANA, INC. d/b/a HMO Louisiana, Inc.
No. 2006-C-2938.
Supreme Court of Louisiana.
February 16, 2007.
*426 In re HMO of Louisiana Inc. d/b/a; HMO Louisiana Inc.;  Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of St. Tammany, 22nd Judicial District Court Div. F, No. 2001-14932; to the Court of Appeal, First Circuit, No. 2006 CA 0042.
Denied.
VICTORY, J., would grant.